Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-11 are presented for examination.

Claim Objections
2.	Claims 2 and 5-11 are objected to because of the following informalities:  
As per Claim 2, it recites the limitation “vehicle, to obtain” in line 4 which would be better as “vehicle to obtain”.
As per Claim 5, it recites the limitation “obstacles, in a case” in line 8 which would be better as “obstacles in a case”.
As per Claim 6, it recites the limitation “more processors to” in line 5 which would be better as “more processors to:”.
As per Claim 6, it recites the limitation “obtaining a position” in line 16 which would be better as “obtain a position”.
As per Claim 7, it recites the limitation “vehicle, to obtain” in line 4 which would be better as “vehicle to obtain”.
As per Claim 8, it recites the limitation “to calculate” in line 4 which would be better as “calculate” and the limitation “to obtain” in line 5 which would be better as “obtain”.
As per Claim 9, it recites the limitation “to determine” in line 6 which would be better as “determine”.

As per Claim 11, it recites the limitation “non-volatile computer-readable store medium” in line 1 which would be better as “non-transitory computer-readable store medium”. Further it is directed to a medium which fails to further limit the independent claim 1 which is a "method".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, as per Claims 1-10, they recite the limitation “real labeling data" which is unclear what the limitation refers. According to the Specification of the instant invention, for example paragraph [0056], a simulation position was obtained based on the real labeling data. Therefore, given its broadest most reasonable interpretation consistent with the MPEP, it is interpreted as an “input data” for simulation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuhara et al. (US 20190220029 A1).
As per Claims 1, 6 and 11, Fukuhara et al. teaches a method/system/medium for simulating a distribution of obstacles (Fig. 1 and 3-5, [0081]), comprising: 
acquiring a plurality of point clouds of a plurality of frames, wherein each point cloud comprises a plurality of original obstacles ([0117], [0161], [0169]: LiDAR sensor actually 
acquiring real labeling data of an acquisition vehicle ([0102] “vehicle positional information D02 of own vehicle” “vehicle initial data”), and obtaining data of a simulation position of the acquisition vehicle based on the real labeling data of the acquisition vehicle and a movement rule of the acquisition vehicle ([0094], [0102] “the positional information of own vehicle on a virtual map or an actual map is calculated (generated)”, [0106]-[0112]); 
determining the number of obstacles to be simulated based on the data of the simulation position of the acquisition vehicle ([0161]-[0162], [0169]: the number of obstacles i. e. opposite running vehicle, a walker or a bicycle to be generated as 3D graphic of images in the simulation image is determined based on the calculated position of the vehicle.); 
selecting the determined number of obstacles to be simulated ([0161]-[0162], [0169]: the number of obstacles i. e. opposite running vehicle, a walker or a bicycle to be generated as 3D graphic of images in the simulation image is determined based on the calculated position of the vehicle where the obstacles are perceived by the LiDAR sensor installed mounted on the vehicle.), from a range with the simulation position of the acquisition vehicle as a center (Fig. 20, [0156], [0600]: 360-degree scanning from a LIDAR installed on the running center vehicle), wherein the range is less than or equal to a maximum scanning range of the acquisition vehicle (Fig. 20, [0156], [0600]: 360-degree scanning from a LIDAR installed on the running center vehicle); and 
acquiring real labeling data of the selected obstacles ([0161], “target objects such as an opposite running vehicle, a walker and a bicycle can be acquired from actual point group data as three-dimensional coordinate data”), and obtaining a position distribution of the selected 
As per Claims 2 and 7, Fukuhara et al. teaches wherein the acquiring real labeling data of an acquisition vehicle comprises: 
acquiring absolute coordinates of the acquisition vehicle in a world coordinate system ([0106]-[0107]); and 
labeling the acquisition vehicle by the absolute coordinates of the acquisition vehicle, to obtain the real labeling data of the acquisition vehicle ([0106]-[0112]). 
As per Claims 3 and 8, Fukuhara et al. fails to teach explicitly wherein the acquiring real labeling data of the selected obstacles comprises: 
calculating relative coordinates of the selected obstacles in a coordinate system of the point cloud ([0159] “generates 3D point group data by calculating the distance to the object by the TOF mechanism with reference”; [0162] “target objects such as an opposite running vehicle, a walker and a bicycle can be acquired from actual point group data as three-dimensional coordinate data”); 
calculating absolute coordinates of the selected obstacles based on the absolute coordinates of the acquisition vehicle and the relative coordinates of the selected obstacles ([0098], [0159], [0106]-[0112], [0161]-[0162], [0169]: “target objects such as an opposite 
obtaining the real labeling data of the selected obstacles based on the absolute coordinates of the selected obstacles ([0098], [0159], [0106]-[0112], [0161]-[0162], [0169]: generated 3D graphic of images of the obstacles i. e.  target objects in the virtual CG simulation image). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 20190220029 A1).
Fukuhara et al. teaches most all of the instant invention as applied to claims 1-3, 7-8 and 11 above.
As per Claims 4 and 9, Fukuhara et al. teaches wherein the determining the number of obstacles to be simulated based on the data of the simulation position of the acquisition vehicle comprises: 
searching for real labeling data of the acquisition vehicle at the vehicle labeled position identical or adjacent to the position to be simulated ([0102] “vehicle positional information D02 of own vehicle” “vehicle initial data” Fig. 5 [0117]).
Fukuhara et al. fails to teach explicitly retrieving a point cloud to which the real labeling data of the acquisition vehicle as searched belongs, and 
determining the number of the obstacles in the retrieved point cloud as the number of the obstacles to be simulated. 
However, Fukuhara et al. teaches a plurality of client devices that are connected to the simulator, so in correspondence with the number of vehicles to be simulated, vehicle positional 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Fukuhara et al. to effectively improve efficiency of obstacle recognition ([0051]). Therefore it would have been obvious to modify Fukuhara et al. to obtain the invention as specified in claim 4 and 9.

6.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 20190220029 A1), and further in view of Eng et al. (US 9865085 B1).
Fukuhara et al. teaches most all of the instant invention as applied to claims 1-3, 7-8 and 11 above.

determining real labeling data of candidate obstacles in the range ([0166]-[0167], “teacher data is set up with a plurality of reflectance values as detection items for each object such as a person, a vehicle, a traffic signal or a road obstacle.”, “association is set up as a vehicle with a reflectance of 1.5 to 2.0, a person on a bicycle with a reflectance of 1.1, an adult walker with a reflectance of 0.8, a child walker with a reflectance of 0.6, a road with a reflectance of 0.2 to 0.5 and so forth.”); 
selecting an obstacle model from an obstacle model library, based on the real labeling data of the candidate obstacles ([0166]-[0167], “for the deep learning recognition process… the image recognition means detects a plurality of reflectance values for each object such as a person, a vehicle, a traffic signal or a road obstacle.”).
Fukuhara et al. fails to teach explicitly determining whether adjacent candidate obstacles are overlapped by using the obstacle model; and deleting one of the overlapped candidate obstacles, in a case that the adjacent candidate obstacles are overlapped.
Eng et al. teaches determining whether adjacent candidate obstacles are overlapped by using the obstacle model (Col. 6 lines 37-53); and 
deleting one of the overlapped candidate obstacles, in a case that the adjacent candidate obstacles are overlapped (Fig. 16 element 1614, Col 11 lines 61-67, Col. 12 lines 1-3).
Fukuhara et al. and Eng et al. are analogous art because they are both related to an image processing and analysis.
.

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tsutomu (JP 2016-206999 A) discloses an obstacle detection method that identifies the position of the obstacle in the overlapping range of a short-range laser device and a long-range laser device and erases erroneously the position of the obstacle.
	Hancock (“Laser Intensity-Based Obstacle Detection and Tracking”) discloses merging candidate obstacle position with the predicted position when the candidate overlaps with the predicted azimuth of an obstacle.
	Joshi et al. (US 9255989 B2) discloses tracking on-road vehicles with sensors of different modalities to project obstacle on the graph network.
	Boardman et al. (US 10186049 B1) discloses analyzing images acquired from a sensor that determines whether adjacent candidate obstacles are overlapped by using the obstacle model.
	Atsmon et al. (US 20180349526 A1) discloses method for creating and simulation a realistic 3D virtual world for vehicle simulation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127